Citation Nr: 1342356	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-30 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for the service-connected status-post right total knee replacement, currently evaluated as 30 percent disabling.
			
2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty August 1973 to November 1977, and November 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2010 rating decisions of the RO.

In April 2010, the Veteran indicated that he wished to testify at a hearing before before a Decision Review Officer (DRO) at the RO.  In February 2012, he withdrew this hearing request.  Therefore, the Board finds that there is no request for a DRO hearing pending at this time.

In May 2013, the Veteran testified from the RO by way of a videoconference hearing held before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that the record contains a June 2007 Statement of the Case (SOC) on claims of service connection for type II diabetes mellitus, hypertension, and a back condition.  However, as a Substantive Appeal is not shown to have been received, an appeal cannot be found to have been perfected.  Accordingly, these issues are not currently in appellate status.

The Board has considered documentation included in Virtual VA and VBMS.

In an April 2010 letter, the Veteran raised issues of service connection for a bilateral foot disability and an inguinal hernia.  At the May 2013 hearing, the Veteran made reference to a pending claim for increased rating for his service-connected left knee disability.  See Hearing Transcript, p. 11.  The Veteran's representative also raised an issue of miscalculation of the Veteran's combined disability rating, involving misapplication of the bilateral factor.  See Hearing Transcript, pp. 2-3.  

These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

After carefully considering the record, the Board finds that the appeal must be remanded for further development.  

Initially, the Board notes that a rating decision may be missing from the claims file.  The most recent rating decision in hard-copy form is a rating decision of March 2010.  The codesheet attached to this decision reflects two service-connected disabilities involving the right leg.  One is the claim reflected on the title page, which is rated under Diagnostic Code 5055.  The other is a right Achilles tendon injury, evaluated as 10 percent disabling and rated under Diagnostic Code 5024.  This latter disability is not on appeal.

A review of Virtual VA does not show subsequent rating decisions.  VBMS contains only two entries, namely, a rating decision dated from August 2013 and its corresponding codesheet.  A review of the August 2013 rating decision shows that the RO granted service connection for a lumbar spine disability.

However, a review of the codesheet attached to the August 2013 rating decision reflects significant changes as to the disabilities involving the Veteran's right knee and leg.  

The staged rating currently assigned to the disability on appeal involving Diagnostic Code 5055 was altered.  The disability involving Diagnostic Code 5024 was eliminated.  A disability of the right knee under Diagnostic Code 5010-5261 was added, with staged ratings assigned up to April 23, 2008, the date on which a temporary total rating was assigned for the disability on appeal.  A disability of the right knee under Diagnostic Code 5257 was also added, with a rating assigned up to April 23, 2008.

The rating decision implementing these changes is not of record, nor is the Notice of this decision that should have been sent to the Veteran.  This decision must be associated with the record and sent to the Veteran and his representative, and he should be afforded the opportunity to disagree with any of the changes implemented.  If he does so disagree, those claims should be included as part of the claim for a higher rating for the service-connected right knee disability that is already on appeal. 

Additionally, it appears there are outstanding private medical records pertinent to the claims.  

At the May 2013 hearing, the Veteran testified that Dr. Scott has been his longstanding general practitioner.  Hearing Transcript, pp. 12-13.  He also testified that he was last treated for his right knee approximately 2 years earlier, in 2011.  Id. at p. 10.  At present, the claims file contains letters from Dr. Scott dated from December 2001, November 2006 and February 2012, but no underlying treatment records.

The Veteran also testified that he received treatment from Dr. Standeffer for his right knee.  Hearing Transcript, p. 15, 20.  At present, the claims file contains one letter from this physician dated from April 2007, but no treatment records.

These records should be requested prior to appellate adjudication.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

The Veteran additionally testified that he also receives disability benefits from the Social Security Administration (SSA). Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  

Where there has been a determination that a Veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board additionally finds that a VA examination should be conducted to assess the present severity of the Veteran's service connected right knee disabilities.  

The Board observes that, on VA examination in March 2012, it does not appear that the examiner herself conducted range of motion testing.  Rather, the Veteran's range of motion of the knees was listed as from "ROM studies performed by physical therapy."  The Board finds that a proper orthopedic examination be conducted, with range of motion measurements obtained by the examining physician.  

Finally, at the May 2013 hearing, the VLJ indicated that a current assessment of the Veteran's service-connected disabilities might be required prior to adjudicating the claim for a TDIU rating.  Hearing Transcript, p. 24.  On remand, the RO should ensure that any such development that is needed has been conducted.

Accordingly, the appeal is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to ascertain whether a rating decision implementing the changes made to the diagnostic codes assigned to the service-connected right knee disability, as are reflected on the codesheet of the August 2013 rating decision contained in VBMS, has been rendered but not associated with the file.

If such a rating decision exists, associate it, along with any and other outstanding documents pertinent to the Veteran, with either the paper or electronic claims files.

2.  If such a rating decision exists, the RO should furnish the Veteran and his representative with proper notice of the action taken and afford them a reasonable opportunity to respond.

If the Veteran disagrees with any part of the rating decision, include those claims as part and parcel of the current claim on appeal.

3.  The RO also should take all indicated action to contact the Veteran and request that he provide any needed authorization to allow the RO to obtain treatment records from Dr. Scott and Dr. Standeffer.  Copies of any records that are obtained should be associated with the evidentiary record.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  The RO then should take all indicated action to obtain any decision referable to the grant SSA benefits to the Veteran and copies of the medical records that supported that decision and associate them with the record.  

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

5.  The RO then should have the Veteran scheduled for a VA orthopedic examination to ascertain the current severity of the service-connected right knee disability, in accordance with the applicable worksheets for rating knee disabilities.  

All range of motion measurements should be obtained by the examiner as required by applicable guidelines.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

6.  The RO should ensure that the current severity of the service-connected disabilities has been ascertained in order to properly adjudicate the claim for a TDIU rating.  Specifically, the RO should schedule current VA examinations for the service-connected disabilities as needed.

7.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

8.  After the requested examinations have been completed, the RO should review the examination reports to ensure they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

9.  After completing all indicated development, the RO should readjudicate any claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


